DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSEPH RYAN CASTLEMAN,
                              Appellant,

                                      v.

                          JEANN SAGA BICALDO,
                                Appellee.

                               No. 4D17-827

                               [June 6, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312016DR000262.

  Eduardo J. Mejias of AAA Family Law, LLC, Altamonte Springs, for
appellant.

  Michael L. Cohen of Michael L. Cohen Law, West Palm Beach, for
appellee.

FORST, J.

   Appellant Joseph Castleman (“Husband”) raises multiple issues on
appeal from the final judgment of dissolution of marriage between the
parties. Unless otherwise addressed in this opinion, we affirm without
comment. We find fundamental error requiring reversal and remand with
respect to the trial court’s (1) finding the relocation statute inapplicable to
appellee Jeann Bicaldo (“Wife”) in the event she is deported; (2) making a
future-based projection of the parties’ minor child’s best interests by
granting Wife permission to take their daughter with her if she is in fact
deported; and (3) awarding Wife durational alimony for a period longer
than the length of the marriage.

                                Background

   Wife immigrated to the United States from the Philippines to marry
Husband. Because of the marriage, she obtained conditional permanent
resident status (a Green Card). But, twenty-six months after the marriage,
Husband filed for dissolution. At one point, the parties stipulated to
staying the case for up to six months while they attempted to reconcile.
Husband, however, moved to resume the action two months later.
Ultimately, the trial court entered a final judgment of dissolution, and in
it awarded Wife durational alimony of $2000 a month for three years.

    The trial court also ruled in its final judgment that in the event Wife’s
application for citizenship is denied, she would be permitted to take the
child with her to the Philippines. In making its ruling, the trial court did
not comply with the dictates of section 61.13001, Florida Statutes (2017).
It reasoned the section did not apply to persons forced to relocate due to
deportation.

                                 Analysis

   Husband failed to file the trial transcript, thus we review for
fundamental error apparent on the face of the judgment. See P.S. v. Dep’t
of Children & Families, 68 So. 3d 421, 421 (Fla. 4th DCA 2011).

   A. Parental Relocation with a Child

   The trial court committed fundamental error when it found that section
61.13001 (titled “Parental relocation with a child”) “applies only to persons
wishing to relocate voluntarily, not those who are forced to do so by the
government following a change in their marital status.”

   Subsection (7) of the statute states that “[a] presumption in favor of or
against a request to relocate with the child does not arise if a parent or
other person seeks to relocate and the move will materially affect the
current schedule of contact, access, and time-sharing with the
nonrelocating parent or other person.” § 61.13001(7), Fla. Stat. (emphasis
added). This subsection sets forth ten specific criteria “the court shall
evaluate” with respect to child custody arrangements in the face of “a
proposed temporary or permanent relocation,” as well as a catch-all “[a]ny
other factor affecting the best interest of the child or as set forth in s.
61.13.” Id. Section 61.13, Florida Statutes (2017), deals with child
support, parenting plans and time-sharing schedules.

   There is no language in either section 61.13001 or section 61.13
granting a presumption in favor of a request to relocate with the child
merely because the parent’s relocation was involuntary, let alone language
suggesting the sections are inapplicable. Although Wife may have little
choice with respect to her relocation due to a deportation order, this does
not lead to the conclusion that she is entitled, without an inquiry pursuant
to section 61.13001, to relocate with the child.

                                     2
   In addition to the trial court’s fundamental error of making a distinction
between voluntary and involuntary parental relocation that is not
supported by the plain language of the statute, the court further
fundamentally erred in making a prospective-based finding that it was in
the child’s best interests to move to the Philippines on some future,
uncertain date.

    In Arthur v. Arthur, 54 So. 3d 454 (Fla. 2010), our supreme court
reviewed the trial court’s authorization of a permanent relocation proposed
to occur twenty months from the date of the hearing. Id. at 459. The court
determined:

        Such a “prospective-based” analysis is unsound. Indeed, a
        trial court is not equipped with a “crystal ball” that enables it
        to prophetically determine whether future relocation is in the
        best interests of a child. Any one of the various factors
        outlined in section 61.13001(7) that the trial court is required
        to consider, such as the financial stability of a parent or the
        suitability of the new location for the child, could change
        within the extended time period given by the court before
        relocation. Because trial courts are unable to predict whether
        a change in any of the statutory factors will occur, the proper
        review of a petition for relocation entails a best interests
        determination at the time of the final hearing, i.e. a “present-
        based” analysis.

Id.

   The trial court’s ‘“prospective-based’ analysis” in the instant case is
similarly unsound. Any number of circumstances could change in the
twelve to eighteen months it might take to process Wife’s application and
deport her. 1

      B. The Award of Durational Alimony

   The trial court also fundamentally erred when it awarded three years of
durational alimony to Wife. Section 61.08(7), Florida Statutes (2017),
states that an award of durational alimony “may not exceed the length of
the marriage,” which is “the period of time from the date of marriage to the
date of filing of an action for dissolution of marriage.” § 61.08(4), Fla. Stat.

1As of the date of this opinion, this court has not received notice that deportation
proceedings against Wife have commenced.

                                         3
As noted above, Husband filed the petition for dissolution twenty-six
months from the date of marriage. Thus, the trial court’s finding that “[t]he
duration of the marriage is just over three years,” is not accurate. The
statute provides no support for extending the calculation of “the length of
the marriage” due to the parties’ attempts to reconcile. Durational alimony
could be awarded for a period of no more than twenty-six months—the
period from the date of marriage to the filing of the dissolution action.

                                Conclusion

   We reverse the portion of the trial court’s judgment addressing
“parental relocation with a child.” However, we do so without prejudice to
the trial court’s ability to modify the judgment in response to an impending
involuntary relocation of Wife. For example, if Wife learns that her
application for citizenship has been denied and has good cause to believe
that her involuntary relocation from the United States is imminent, she
can file a petition to relocate with her daughter pursuant to section
61.13001(3).

    As to the award of durational alimony, we reverse and remand with the
instruction to reduce the period during which Wife may receive this type
of alimony to no more than twenty-six months. However, on remand, the
trial court may reconfigure the alimony award. “[A]limony may be bridge-
the-gap, rehabilitative, durational, or permanent in nature or any
combination of these forms of alimony.” § 61.08(1), Fla. Stat. (emphasis
added).

   Affirmed in part, Reversed and Remanded in part.

LEVINE and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4